DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-9, 11-14, 16, 20, 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radl et al. (U.S. Pub. No. 2020/0345339 A1, hereinafter “Radl”). 
Radl discloses, regarding claim 1, a surgical retractor tool (20, see Figs. 1-2), comprising: an atraumatic device (30 and 32) transformable between a transition configuration (see Fig. 8), in which the atraumatic device is characterized by a substantially linear shape (see Fig. 8, see para. [0075] “linearized”) defined along a longitudinal axis of the atraumatic device (see Fig. 8, see para. [0075]), and a deployed configuration (see Fig. 1), in which the atraumatic device is transformed along the longitudinal axis of the atraumatic device to define a non-linear shape (see Fig. 1) configured to releasably engage a first anatomical portion of a patient (8, see Fig. 2); an anchor (24) configured to be releasably secured to a second anatomical portion (4, see Fig. 2) of the patient (via 24 or 26, see para. [0078] releasably secured to 4 via 24 being biased into first orientation and see para. [0079] releasably secured to 4 via filament 26); and a connector (22) coupled at a first end (see annotated Fig. 1 below) to the atraumatic device (see Fig. 1) and coupled at a second, opposite end (see annotated Fig. 1 below) to the anchor (see Fig. 1); wherein, in the transition configuration of the atraumatic device, the surgical retractor tool is characterized by a substantially linear shape defined along a longitudinal axis of the surgical retractor tool extending from an end of the anchor to an end of the atraumatic device (see Fig. 8, see para. [0075] “linearized”).

    PNG
    media_image1.png
    460
    633
    media_image1.png
    Greyscale

Regarding claim 3, wherein the atraumatic device is hingedly coupled to the connector (via 30, see para. [0077] “hinge section 30”).
Regarding claim 7, wherein, in the deployed configuration, the non- linear shape of the atraumatic device defines a hook (see annotated Fig. 1 above) configured to releasably engage the first anatomical portion of the patient (8, see Fig. 2).
Regarding claim 8, wherein the atraumatic device comprises at least one hinge joint (see annotated Fig. 1 above, see para. [0077]) at which the atraumatic device is transformable between the transition configuration and the deployed configuration (see Figs. 1 and 8).
Regarding claim 9, wherein the at least one hinge joint (see annotated Fig. 1 above) is provided between first and second sections of the atraumatic device (see annotated Fig. 1 above).
Regarding claim 11, wherein the atraumatic device is characterized by smooth surfaces (see Figs. 1-2, note smooth curved surfaces) for releasably engaging the first anatomical portion of the patient (8, see Fig. 2).
Regarding claim 12, wherein the anchor is configured to be traumatically secured (via 26 through opening 4A in abdominal wall 4) to the second anatomical portion (4) of the patient (see Fig. 2).
Regarding claim 13, wherein the anchor (26) is a clamp (note that 26 includes 14, see para. [0085]) that is manually actuatable between a closed, clamped position and an open, unclamped position (see para. [0085] “releasably”).
Regarding claim 14, wherein, in the transition configuration of the atraumatic device, the surgical retractor tool is dimensioned to be received into a patient through a surgical port (2, see Fig. 8). 
Regarding claim 16, wherein the atraumatic device comprises a monolithic length of material (see para. [0076] “integral member”) which is manually deformable to transform the atraumatic device between the transition configuration and the deployed configuration (see para. [0077] “bent from its normal shape”).
Regarding claim 20, wherein the atraumatic device is hingedly coupled to the connector (see annotated Fig. 1 above, see para. [0077]).
Regarding claim 24, wherein the atraumatic device is characterized by smooth surfaces (see Fig. 1) for releasably engaging the first anatomical portion of the patient (see Fig. 2).
Regarding claim 25, wherein the anchor is configured to be traumatically secured (via 26 through opening 4A in abdominal wall 4) to the second anatomical portion (4) of the patient (see Fig. 2).
Regarding claim 26, wherein the anchor (26) is a clamp (note that 26 includes 14, see para. [0085]) that is manually actuatable between a closed, clamped position and an open, unclamped position (see para. [0085] “releasably”). 
Regarding claim 27, wherein, in the transition configuration of the atraumatic device, the surgical retractor tool is dimensioned to be received into a patient through a surgical port (2, see Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radl, as applied to claims 1 and 16 above, and in view of Peng et al. (U.S. Patent 6,287,250 B1, hereinafter “Peng”).  
Radl discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 17, wherein the monolithic length of material is overcoated with an elastomeric material; and regarding claim 18, wherein the elastomeric material is silicone.
Peng discloses an atraumatic retracting surgical tool (10, see Fig. 4), wherein the retracting surfaces may comprise a coating of silicone (see lines 21-31 of column 5) in order to provide a covering that provides sufficient traction on the tissue (see lines 21-31 of column 5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the monolithic length of material of the atraumatic device in Radl to comprise a coating of an elastomeric material / silicone in view of Peng ) in order to provide a covering that provides sufficient traction on the tissue. 
Claim(s) 15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radl, as applied to claims 1 and 16 above, and in view of Joshi et al. (U.S. Pub. No. 2012/0035617 A1, hereinafter “Joshi”). 
Radl discloses all of the features of the claimed invention, as previously set forth above, except regarding claims 15 and 28, wherein, in the transition configuration of the atraumatic device, the surgical retractor tool is characterized by an outside diameter of no greater than approximately 7mm at any point along the longitudinal axis of the surgical retractor tool.
Joshi discloses a surgical retraction tool (10, see Fig. 1), wherein the tool has an outer diameter no greater than approximately 7mm (see para. [0058] “less than 5 mm” in order to enable the tool to be inserted through a small incision reducing the risk of complications from surgery (see para. [0005]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the outside diameter in Radl to have a diameter of no greater than approximately 7mm in view of Joshi in order to enable the tool to be inserted through a small incision reducing the risk of complications from surgery. 

Claim(s) 1-4, 6-9, 11-15, 19-21, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. Patent 5,702,352, hereinafter “Kimura”) in view of Lipchitz et al. (U.S. Pub. No. 2005/0209607 A1, hereinafter “Lipchitz”).
Kimura discloses, regarding claim 1, a surgical retractor tool (see Figs. 14-15), comprising: an atraumatic device (48 and 50) transformable between a transition configuration (see Fig. 14), in which the atraumatic device is characterized by a substantially linear shape defined along a longitudinal axis of the atraumatic device (see Fig. 14), and a deployed configuration (see Fig. 15), in which the atraumatic device is transformed along the longitudinal axis of the atraumatic device to define a non-linear shape (see Fig. 15, note that 48 and 50 are disposed perpendicular to each other forming a T-shape e.g. non-linear shape) configured to releasably engage a first anatomical portion of a patient (22); an anchor (3A, see Fig. 6); and a connector (47) coupled at a first end to the atraumatic device (see Figs. 14-15) and coupled at a second, opposite end to the anchor (via 16, see Fig. 6, see lines 12-25 of column 8); wherein, in the transition configuration of the atraumatic device, the surgical retractor tool is characterized by a substantially linear shape defined along a longitudinal axis of the surgical retractor tool extending from an end of the anchor to an end of the atraumatic device (see Fig. 14, see also Fig. 7, note that pulling member 46 is similar to pulling member 2).
Regarding claim 2, wherein the connector comprises a length that is manually adjustable relative to the atraumatic device to adjust an overall length of the surgical retractor tool (see lines 64-67 of column 9, see also lines 1-14 of column 10, note flexible coil is manually pulled and therefore capable of manually adjusting the length).
Regarding claim 3, wherein the atraumatic device is hingedly coupled to the connector (via 48 and 49, see Figs. 14-15).
Regarding claim 4, wherein the connector further comprises an elastic portion (47) that is temporarily deformable in at least the longitudinal axis of the surgical retractor tool (see lines 64-67 of column 9, see also lines 1-14 of column 10, “flexible coil”, note that a coil spring would be elastic).
Regarding claim 6, wherein the atraumatic device is coupled to the elastic portion (see Figs. 14-15). 
Regarding claim 7, wherein, in the deployed configuration, the non- linear shape of the atraumatic device defines a hook configured to releasably engage the first anatomical portion of the patient (see Fig. 15, note non-linear shape forms T-shaped hook).
Regarding claim 8, wherein the atraumatic device comprises at least one hinge joint (49) at which the atraumatic device is transformable between the transition configuration and the deployed configuration (see Figs. 14-15).
Regarding claim 9, wherein the at least one hinge joint (49) is provided between first and second sections (48 and 50) of the atraumatic device (see Figs. 14-115).
Regarding claim 11, wherein the atraumatic device is characterized by smooth surfaces (e.g. surfaces of 48 and 50, see Figs. 14-15, note that the surfaces are smooth) for releasably engaging the first anatomical portion of the patient (22).
Regarding claim 13, wherein the anchor is a clamp that is manually actuatable between a closed, clamped position and an open, unclamped position (see lines 64-67 of column 9, see also lines 1-14 of column 10, note flexible coil is manually pulled and therefore capable of manually adjusting the length).
Regarding claim 19, wherein the connector comprises a length that is manually adjustable relative to the atraumatic device to adjust an overall length of the surgical retractor tool(see lines 64-67 of column 9, see also lines 1-14 of column 10, note flexible coil is manually pulled and therefore capable of manually adjusting the length).
Regarding claim 20, wherein the atraumatic device is hingedly coupled to the connector (via 48-49, see Figs. 14-15).
Regarding claim 21, wherein the connector further comprises an elastic portion that is temporarily deformable in at least the longitudinal axis of the surgical retractor tool (see lines 64-67 of column 9, see also lines 1-14 of column 10, note flexible coil is manually pulled and therefore capable of temporarily deforming).
Regarding claim 23, wherein the atraumatic device is coupled to the elastic portion (see lines 64-67 of column 9, see also lines 1-14 of column 10 “flexible coil”, note that the coil spring would be elastic).
Regarding claim 24, wherein the atraumatic device is characterized by smooth surfaces (e.g. surfaces of 48 and 50, see Figs. 14-15, note that the surfaces are smooth) for releasably engaging the first anatomical portion of the patient (22).
Regarding claim 26, wherein the anchor is a clamp (16) that is manually actuatable between a closed, clamped position and an open, unclamped position (see Fig. 6, see lines 12-25 of column 8). 
Kimura fails to disclose, regarding claim 1, wherein the anchor is configured to be releasably secured to a second anatomical portion of the patient; regarding claims 12 and 25, wherein the anchor is configured to be traumatically secured to the second anatomical portion of the patient; regarding claims 14 and 27, wherein, in the transition configuration of the atraumatic device, the surgical retractor tool is dimensioned to be received into a patient through a surgical port; and regarding claims 15 and 28, wherein, in the transition configuration of the atraumatic device, the surgical retractor tool is characterized by an outside diameter of no greater than approximately 7mm at any point along the longitudinal axis of the surgical retractor tool.
Kimura, however discloses in an alternative embodiment, wherein in the transition configuration of the atraumatic device (71, see Fig. 16B), the surgical retractor tool is dimensioned to be received into a patient through a surgical port (see lines 8-12 of column 11, “1.5 mm”, see also lines 17-30 of column 11 “3.5 mm”, see Fig. 16C, note that 62 is received within an outer diameter of about 3.5mm e.g. has a maximum diameter less than 7 mm and therefore dimensioned to be received through a standard port size of 12 mm ); and wherein, in the transition configuration of the atraumatic device, the surgical retractor tool is characterized by an outside diameter of no greater than approximately 7mm at any point along the longitudinal axis of the surgical retractor tool (see lines 8-12 of column 11, “1.5 mm”, see Fig. 16C, note that 62 is received within an outer diameter of about 3.5mm e.g. has a maximum diameter less than 7 mm) in order to provide a suitable length and diameter for the to enable it to be passed into the body (see lines 8-30 of column 11).
Lipchitz discloses an anchor (e.g. cannula 20, see Fig. 1), wherein the anchor is configured to be releasably secured to a second anatomical portion of the patient (via threads 24, see Fig. 1) and wherein the anchor is configured to be traumatically secured to the second anatomical portion of the patient (via threads 24, see Fig. 1, note that threads are more traumatic than a smooth surface to the tissue) in order to limit the anchor from pulling out of the tissue once the anchor has been inserted (see para. [0035]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the atraumatic device in the embodiment shown in Figure 14 of Kimura to be dimensioned to be received through a surgical port and have a maximum diameter less than 7 mm in view of an alternative embodiment of Kimura shown in Figure 16B in order to ) in order to provide a suitable length and diameter for the to enable it to be passed into the body. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchor in Kimura to be configured to be releasably and traumatically secured to a second anatomical portion of the patient in view of Lipchitz in order to limit the anchor from pulling out of the tissue once the anchor has been inserted. 

Claim(s) 5, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Lipchitz, as applied to claims 1 and 16 above, and in further view of Amanatullah et al. (U.S. Pub. No. 2021/0290215 A1, hereinafter “Amanatullah”). 
Kimura in view of Lipchitz disclose all of the features of the claimed invention, as previously set forth above, except regarding claims 5 and 22, wherein the elastic portion of the connector includes a strain indicator configured to identify temporary deformation of the elastic portion.
Amanatullah discloses a surgical retractor tool (see Fig. 6A) with a connector (105) and atraumatic device (e.g. tip of 105, see Fig. 6A), wherein the connector includes a strain indicator (100, see Fig. 6A, see para. [0017] “stress-strain”) in order to provide information about this damage and the extent of the damage to the surgeon during or after the procedure, thereby enabling the surgeon to: accurately assess damage caused by the operation; surgically repair damaged tissues, if feasible (see para. [0017]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connector in Kimura in view of Lipchitz to include a strain indicator in further view of Amanatullah in order to provide information about this damage and the extent of the damage to the surgeon during or after the procedure, thereby enabling the surgeon to: accurately assess damage caused by the operation; surgically repair damaged tissues, if feasible. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Lipchitz, as applied to claims 1 and 16 above, and in further view of Cook (U.S. Patent 5,339,802, hereinafter “Cook”).  
Kimura in view of Lipchitz discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 10, wherein the at least one hinge joint comprises a releasable locking joint configured to selectively lock the at least one hinge joint in each of the transition and deployed configurations of the atraumatic device.
Cook discloses a surgical retraction tool (10, see Figs. 1-2) with a hinge joint (54) between a connector (16) and atraumatic device (40), wherein the hinge joint comprises a releasable locking joint (via 48, see lines 67-68 of column 2 and lines1-19 of column 3) configured to selectively lock the at least one hinge joint in each of the transition and deployed configurations of the atraumatic device (see lines 67-68 of column 2 and lines1-19 of column 3) in order to lock to retractor in the insertion configuration to enable the retractor to be easily placed into the body and in order to lock the retractor in the deployed position to enable contact with the tissue (see lines  4-19 of column 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retraction tool in Kimura in view of Lipchitz to include a releasable locking joint in further view of Cook in order to lock to retractor in the insertion configuration to enable the retractor to be easily placed into the body and in order to lock the retractor in the deployed position to enable contact with the tissue. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The following references disclose retraction tools that change from linear to non-linear shapes: 

    PNG
    media_image2.png
    159
    594
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773